ORDER
The Respondent is a member of the Bar of this State. On January 2, 1996, pursuant to Article III, Rule 13, Respondent filed an affidavit with this Court’s Disciplinary Board setting forth that he was freely and voluntarily consenting to his disbarment from the practice of law. Respondent has been found guilty after trial in the United States District Court for the District of Rhode Island of one count of extortion in violation of 18 U.S.C. § 1951 and 1952; two counts of mail fraud in violation of 18 U.S.C. § 1341 and 1346; and one count of conspiracy to defraud in violation of 18 U.S.C. § 1341, 1346 and 371. Respondent has been sentenced to a term of imprisonment of eighteen (18) months commencing January 5,1996. Respondent’s affidavit sets forth that he is freely aware of the implications of submitting his consent to disbarment.
Upon review of that affidavit, we deem such an order appropriate.
Accordingly, pursuant to Article III, Rule 13, of the Supreme Court Rules, it is hereby ordered, adjudged and decreed, that the Respondent, Richard C. Tallo, be and he is hereby disbarred on consent from engaging in the practice of law.